DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim Objections

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).

Claim 9 has been omitted from the listing of claims.  Misnumbered Claims 10-14 have been renumbered as Claims 9-13, respectively.  Claim references in the remainder of this Office Action will be refer to the renumbered claim number, unless otherwise noted.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 2-13 [Claims 2-8 and 10-14 as filed] is/are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim(s) 1, 3-4, 7, 9-10, and 12 of U.S. Patent No. 11,010,328 to Takahashi et al. (“TakahashI”). 

Although the claims at issue are not identical, they are not patentably distinct from each other because the aforementioned claims of Takahashi recite, in substantially equivalent form, all of the limitations of the aforementioned claims of the instant application, as follows: 


Claim 2 (Instant Application)
Claim 1 (Takahashi)
A communication apparatus configured to establish communication with an other communication apparatus via a bus, the communication apparatus comprising: 
A master device configured to establish communication with at least one slave device via a bus, the master device comprising:
acquisition circuitry configured to acquire, from the other communication apparatus, a max transfer length indicating a maximum transfer length that the other communication apparatus is configured to transfer in a data transfer cycle; 
acquisition circuitry configured to acquire, from the at least one slave device, a max transfer length indicating a maximum transfer length that the at least one slave device is configured to transfer in one data transfer cycle;
and transmission control circuitry configured to control transmission of data 
a transmission/reception controller configured to control transmission/reception of data
so that data transferred between the other communication apparatus and the communication apparatus in one data transfer cycle has a transferred data length equal to or shorter than the max transfer length, 
so that data transferred to/from the at least one slave device in one data transfer cycle has a transferred data length equal to or shorter than the max transfer length
and to transmit information indicating the transferred data length prior to the data transfer cycle, 
transmit information indicating the transferred data length prior to each data transfer cycle
wherein in a case where requested data to be transferred has a data length equal to or longer than the max transfer length, the transmission control circuitry divides the requested data into data portions each having a portion length equal to or shorter than the max transfer length, 
in a case where requested data to be transferred has a data length equal to or longer than the max read length, the transmission/reception controller divides the requested data into data portions each having a portion length equal to or shorter than the max read length, 
and respectively transmits the data portions in a plurality of transfer cycles.
and respectively transmits the data portions in a plurality of transfer cycles, 


Claim 3 (Instant Application)
Claim 1 (Takahashi)
wherein the requested data is pursuant to a read transfer from the communication apparatus to the other communication apparatus.
wherein in connection with performing read transfer from the at least one slave device…in a case where requested data to be transferred has a data length equal to or longer than the max read length


Claim 4 (Instant Application)
Claim 3 (Takahashi)
wherein the requested data is pursuant to a write transfer by the communication apparatus to the other communication apparatus
wherein in connection with performing write transfer to the at least one slave device…in a case where the requested data has a data length equal to or longer than the max write length


Claim 5 (Instant Application)
Claim 4 (Takahashi)
wherein the transmission control circuitry is configured to receive an error notification from the other communication apparatus, 
error notification circuitry configured to notify a processor of an error
the error notification indicating an error that prevents the max transfer from being acquired, 
an error that prevents information indicating portion data length of requested data to be transferred from being normally received
and the transmission control circuity interrupts any data transfer until receiving an instruction to restart communication.
ignores any communication until receiving both a command that is an instruction to restart communication


Claim 6 (Instant Application)
Claim 7 (Takahashi)
A method for controlling a communication apparatus to establish communication with an other communication apparatus via a bus, the method comprising:
A communication method for establishing communication with at least one slave device via a bus by a master device, comprising the steps of:
acquiring, from the other communication apparatus, a max transfer length indicating a maximum transfer length that the other communication apparatus is configured to transfer in a data transfer cycle;
acquiring, from the at least one slave device, a max transfer length indicating a maximum transfer length that the at least one slave device is configured to transfer in one data transfer cycle;
controlling transmission of data so that data transferred between the other communication apparatus and the communication apparatus in one data transfer cycle has a transferred data length equal to or shorter than the max transfer length;
controlling transmission/reception of data so that data transferred to/from the at least one slave device in one data transfer cycle has a transferred data length equal to or shorter than the max transfer length;
transmitting information indicating the transferred data length prior to the data transfer cycle;
transmitting information indicating the transferred data length prior to each data transfer cycle
and in a case where requested data to be transferred has a data length equal to or longer than the max transfer length, dividing the requested data into data portions each having a portion length equal to or shorter than the max transfer length, 
in a case where requested data to be transferred has a data length equal to or longer than the max read length, the master device divides the requested data into data portions each having a portion length equal to or shorter than the max read length
and respectively transmitting the data portions in a plurality of transfer cycles.
and respectively transmits the data portions in a plurality of transfer cycles


Claim 7 (Instant Application)
Claim 7 (Takahashi)
wherein the requested data is pursuant to a read transfer from the communication apparatus to the other communication apparatus.
wherein in connection with performing read transfer from the at least one slave device…in a case where requested data to be transferred has a data length equal to or longer than the max read length


Claim 8 (Instant Application)
Claim 9 (Takahashi)
wherein the requested data is pursuant to a write transfer by the communication apparatus to the other communication apparatus
wherein in connection with performing a write transfer to the at least one slave device…in a case where the requested data has a data length equal to or longer than the max write length


Claim 9 (Instant Application) [Claim 10 as filed]
Claim 4 (Takahashi)
receiving an error notification from the other communication apparatus, 
error notification circuitry configured to notify a processor of an error
the error notification indicating an error that prevents the max transfer from being acquired, 
an error that prevents information indicating portion data length of requested data to be transferred from being normally received
and the transmission control circuity interrupts any data transfer until receiving an instruction to restart communication.
ignores any communication until receiving both a command that is an instruction to restart communication


Claim 10 (Instant Application) [Claim 11 as filed]
Claim 10 (Takahashi)
A non-transitory computer readable medium storing a program for controlling a communication apparatus to establish communication with an other communication apparatus via a bus, the program being executable by a processor to perform operations comprising:
A non-transitory computer readable medium storing program code for transfer control where a master device is configured to establish communication with at least one slave device via a bus, the program code being executable by a processor to perform operations comprising:
acquiring, from the other communication apparatus, a max transfer length indicating a maximum transfer length that the other communication apparatus is configured to transfer in a data transfer cycle;
acquiring, from the at least one slave device, a max transfer length indicating a maximum transfer length that the at least one slave device is configured to transfer in one data transfer cycle;
controlling transmission of data so that data transferred between the other communication apparatus and the communication apparatus in one data transfer cycle has a transferred data length equal to or shorter than the max transfer length;
controlling transmission/reception of data so that data transferred to/from the at least one slave device in one data transfer cycle has a transferred data length equal to or shorter than the max transfer length;
transmitting information indicating the transferred data length prior to the data transfer cycle;
transmitting information indicating the transferred data length prior to each data transfer cycle
and in a case where requested data to be transferred has a data length equal to or longer than the max transfer length, dividing the requested data into data portions each having a portion length equal to or shorter than the max transfer length, 
in a case where requested data to be transferred has a data length equal to or longer than the max read length, the master device divides the requested data into data portions each having a portion length equal to or shorter than the max read length
and respectively transmitting the data portions in a plurality of transfer cycles.
and respectively transmits the data portions in a plurality of transfer cycles


Claim 11 (Instant Application) [Claim 12 as filed]
Claim 10 (Takahashi)
wherein the requested data is pursuant to a read transfer from the communication apparatus to the other communication apparatus.
wherein in connection with performing read transfer from the at least one slave device…in a case where requested data to be transferred has a data length equal to or longer than the max read length


Claim 12 (Instant Application) [Claim 13 as filed]
Claim 12 (Takahashi)
wherein the requested data is pursuant to a write transfer by the communication apparatus to the other communication apparatus
wherein in connection with performing a write transfer to the at least one slave device…in a case where the requested data has a data length equal to or longer than the max write length


Claim 13 (Instant Application) [Claim 14 as filed]
Claim 4 (Takahashi)
the operations further comprise: receiving an error notification from the other communication apparatus, 
error notification circuitry configured to notify a processor of an error
the error notification indicating an error that prevents the max transfer from being acquired, 
an error that prevents information indicating portion data length of requested data to be transferred from being normally received
and the transmission control circuity interrupts any data transfer until receiving an instruction to restart communication.
ignores any communication until receiving both a command that is an instruction to restart communication




Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 2-13 [Claims 2-8 and 10-14 as filed] is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication Number 2003/0172201 to Hatae et al. (“Hatae”).

In reference to Claim 2, Hatae discloses a communication apparatus (See Figure 3 Number 302) configured to establish communication with an other communication apparatus (See Figure 3 Number 302) via a bus (See Figure 3 Numbers 312-316), the communication apparatus comprising: acquisition circuitry configured to acquire, from the other communication apparatus, a max transfer length indicating a maximum transfer length that the other communication apparatus is configured to transfer in a data transfer cycle (See Paragraphs 259-260); and transmission control circuitry configured to control transmission of data so that data transferred between the other communication apparatus and the communication apparatus in one data transfer cycle has a transferred data length equal to or shorter than the max transfer length (See Paragraphs 260-261 and 263), and to transmit information indicating the transferred data length (See Figure 5 Number 508) prior to the data transfer cycle (See Figure 5 Number 519), wherein in a case where requested data to be transferred has a data length equal to or longer than the max transfer length, the transmission control circuitry divides the requested data into data portions each having a portion length equal to or shorter than the max transfer length, and respectively transmits the data portions in a plurality of transfer cycles (See Paragraphs 35, 37, 183, 261, 263, and 265-268 [data is segmented into segments having a length no larger than the determined maximum]).

In reference to Claim 3, Hatae discloses the limitations as applied to Claim 2 above.  Hatae further discloses that the requested data is pursuant to a read transfer from the communication apparatus to the other communication apparatus (See Paragraph 153).


In reference to Claim 4, Hatae discloses the limitations as applied to Claim 2 above.  Hatae further discloses that the requested data is pursuant to a write transfer from the communication apparatus to the other communication apparatus (See Paragraph 153).

In reference to Claim 5, Hatae discloses the limitations as applied to Claim 2 above.  Hatae further discloses that the transmission control circuitry is configured to receive an error notification from the other communication apparatus, the error notification indicating an error that prevents the max transfer from being acquired, and the transmission control circuity interrupts any data transfer until receiving an instruction to restart communication (See Figure 4B and Paragraphs 219-220).

Claims 6 and 10 [Claims 6 and 11 as filed] recite limitations which are substantially equivalent to those of Claim 2 and are rejected under similar reasoning.

Claims 7 and 11 [Claims 7 and 12 as filed] recite limitations which are substantially equivalent to those of Claim 3 and are rejected under similar reasoning.

Claims 8 and 12 [Claims 8 and 13 as filed] recite limitations which are substantially equivalent to those of Claim 4 and are rejected under similar reasoning.

Claims 9 and 13 [Claims 10 and 14 as filed] recite limitations which are substantially equivalent to those of Claim 5 and are rejected under similar reasoning.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2-13 [Claims 2-8 and 10-14 as filed] is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Number 2018/0213063 to Vajravel (“Vajravel”) and “USB Attached SCSI Protocol (UASP)” (“UASP Protocol”), with evidence of inherency provided by Total Phase Knowledge Base Article “USB Background” (“Total Phase”).

In reference to Claim 2, Vajravel discloses a communication apparatus (See Figure 3 Numbers 102 and 104) configured to establish communication with an other communication apparatus (See Figure 3 Number 340) via a bus (See Figure 3 and Paragraph 10), the communication apparatus comprising: acquisition circuitry configured to acquire, from the other communication apparatus, a max transfer length indicating a maximum transfer length that the other communication apparatus is configured to transfer in a data transfer cycle (See Figures 4A and 4B and Paragraphs 31-32); and transmission control circuitry configured to control transmission of data so that data transferred between the other communication apparatus and the communication apparatus in one data transfer cycle has a transferred data length equal to or shorter than the max transfer length (See Figure 5C and Paragraphs 40-41); wherein in a case where requested data to be transferred has a data length equal to or longer than the max transfer length, the transmission control circuitry divides the requested data into data portions each having a portion length equal to or shorter than the max transfer length, and respectively transmits the data portions in a plurality of transfer cycles (See Figure 5C and Paragraphs 40-41).  Vajravel does not explicitly disclose that the transmission control circuitry is configured to transmit information indicating the transferred data length prior to the data transfer cycle.  However, Vajravel does disclose that the communications between the communication apparatuses are in accordance with the UASP protocol (See Paragraph 2).  UASP Protocol discloses that UASP communications can be based upon and comply with the USB3 Protocol (See Page 2 Section 2 and Page 5 Section 5). As is known in the art, the USB3 Protocol necessarily transmits a device header packet including transmit transfer length information indicating the length of data to be transferred prior to data transfer of each data packet, as evidenced by Total Phase (See Page 19 Section ‘Header Packet” and Page 21 Figure 20).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Vajravel using the USB3 Protocol to implement the UASP communications, resulting in the invention of Claim 2, because Vajravel is silent as to the particular USB protocol used to implement the UASP protocol, and the use of the USB3 Protocol would have yielded the predictable result of providing full duplex capability allowing for data transfers in excess of 400MB/s (See Page 2 Section 2 of UASP Protocol), and because USB3 is considerably faster than USB2, which is the only other USB protocol that UASP supports).

In reference to Claim 3, Vajravel, UASP Protocol, and Total Phase disclose the limitations as applied to Claim 2 above.  Vajravel further discloses that the requested data is pursuant to a read transfer from the communication apparatus to the other communication apparatus (See Paragraphs 37-40).


In reference to Claim 4, Vajravel, UASP Protocol, and Total Phase disclose the limitations as applied to Claim 2 above.  Vajravel further discloses that the requested data is pursuant to a write transfer from the communication apparatus to the other communication apparatus (See Paragraphs 37-40).

Claims 6 and 10 [Claims 6 and 11 as filed] recite limitations which are substantially equivalent to those of Claim 2 and are rejected under similar reasoning.

Claims 7 and 11 [Claims 7 and 12 as filed] recite limitations which are substantially equivalent to those of Claim 3 and are rejected under similar reasoning.

Claims 8 and 12 [Claims 8 and 13 as filed] recite limitations which are substantially equivalent to those of Claim 4 and are rejected under similar reasoning.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim(s) 5, 9, and 13 [Claims 5, 10, and 14 as filed] is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 recites the limitation "the max transfer" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of evaluating prior art with respect to patentability, the Examiner has interpreted this limitation as “the max transfer length”.

Claim 9 [Claim 10 as filed] recites the limitation "the max transfer" in Line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of evaluating prior art with respect to patentability, the Examiner has interpreted this limitation as “the max transfer length”.

Claim 13 [Claim 14 as filed] recites the limitation "the max transfer" in Line 4.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of evaluating prior art with respect to patentability, the Examiner has interpreted this limitation as “the max transfer length”.

Claim Objections

Claim 5 is objected to because of the following informalities:  the word “circuity” has been used in place of the word “circuitry” in Line 4.  Appropriate correction is required.

Response to Arguments

Applicant’s arguments with respect to Claim(s) 2-13 [Claims 2-8 and 10-14 as filed] have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J CLEARY whose telephone number is (571)272-3624. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J. CLEARY/Primary Examiner, Art Unit 2186